IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1592-13



                                THE STATE OF TEXAS

                                              v.

                         TERRY SHANNON BAKER, Appellee

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE TWELFTH COURT OF APPEALS
                          HENDERSON COUNTY

       P ER C URIAM. K ELLER, P.J., dissents.

                                       OPINION

       We granted the State Prosecuting Attorney’s petition for discretionary review to

consider the court of appeals’ decision affirming the trial court’s granting of Baker’s motion

to suppress.1 Having examined the record and briefs, we conclude that our decision to grant

review was improvident. We therefore dismiss the State’s petition for discretionary review




       1
         See State v. Baker, No. 12-12-00092-CR, 2013 WL 5657649 (Tex. App.—Tyler
Oct. 16, 2013) (not designated for publication).
                                   BAKER—2

as improvidently granted.


DATE DELIVERED: October 15, 2014

DO NOT PUBLISH